DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-3, 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentrop et al. (U.S. 20200020467/ U.S. 10741312) [hereinafter Rentrop] in view of JP 01286865A [hereinafter JP] and Cain et al. (U.S. 20060199003) [hereinafter Cain].
          For claims 1-3, 7, 12-13, 17: Rentrop discloses interleaved electrodes with a plurality of tines, electrodes 2a, 2b are printed on a flexible substrate 1. Rentrop discloses a gap G between the electrode tines that is filled with NTC resistive particles 3p (thermally variable resistance) [0004] to control the current/ pathway to the electrodes. The particles could be an ink or a paste [0005]. An electrically insulative matrix 3m functions as a binder. As shown in Fig. 4A the first (negative) electrode and the first conductor (shown as an extension 2a) formed from the same contiguous piece, as well as the second (positive) electrode and the second conductor (shown as an extension 2b). As shown in Fig. 4B, the flexibility of the sensor could allow it to be rolled with a radius r. The tines/ conductor and the electrodes of Rentrop are  wherein the tines, conductors are defining a temperature sensing element on the substrate 1.
For claim 1: as shown in Fig. 4A, the electrodes are confronting each other with their tines (thus, electrodes) spaced apart by the gap G.
Rentrop teaches a plurality of temperature sensing elements 10 in Fig. 4B.
              Rentrop does not teach the limitation including “wherein the variable resistance material is applied to the first and second plurality of tines as a fluidic ink or a compound that is cured to form a solid mass that partially covers and/or envelopes the first and second plurality of tines”, an adhesive and that the device could be rolled as a conventional tape for storage.
           JP discloses a device in the field of applicant’s endeavor and teaches in Fig. 2 to apply a thermal resistor (varying with temperature) over the tines of a solid mass. This would suggest that the resistor would fill out the gap at least partially/ bridge the gap. Thus, the thermal resistor/ temperature variable material Of JP along with the tines and electrodes of Rentrop would define a temperature sensing element on the substrate 1 of Rentrop.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to make the thermally variable resistance not only to fill out the space between tins but also at least partially cover the tins, so as to provide a quality thermal sensor with minimal risk of damage, as already suggested by JP.
          Cain discloses in Figs, la, 1b a temperature sensitive tape 100 with a plurality of evenly spaced apart temperature sensitive elements 126 on top of it and with an adhesive 113 on a backside, the tape could be rolled for storage.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to make the temperature sensing device thin, flexible and capable of
being rolled as a tape for storage, in order to minimize the size of the sensor and make it applicable to surfaces of different radiuses.

            Claims 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentrop, JP and Cain, as applied to claims above, and further in view of CHU et al. (U.S. 20160079638) [hereinafter CHU],
           Rentrop, JP and Cain disclose the device as stated above.
For claims 9-10, 18-19: They are silent so as the resistance is a polymeric PTC.
          CHU teaches a polymeric PTC thermistor to sense temperature [0038].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have a polymeric PTC as a temperature sensing element/ variable resistance because selection of the particular resistance/ material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the resistance disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ416.

            Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentrop, JP and Cain, as applied to claims above, and further in view of Sun (U.S. 20170127944).
           Rentrop, JP and Cain disclose the device as stated above.
For claims 11, 20: Although Rentrop teaches some conductive NTC particles filling out the gap, the references are silent so as and NTC resistance is covering the tines.
          Sun discloses in Figs. 1 A, IB a device in the field of applicant’s endeavor and teaches that a thermistor (11, 21) is an NTC thermistor.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device have an NTC as a temperature sensing element/ variable resistance, especially because Rentrop already discloses some NTC resistance within the gap and because selection of the particular resistance/ material, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the resistance disclose by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ416.

           Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rentrop, JP and Cain, as applied to claims above, and further in view of Uozumi et al. (U.S. 10488272) [hereinafter Uozumi].
           Rentrop, JP and Cain disclose the device as stated above.
Rentrop teaches a plurality of temperature sensing elements 10 in Fig. 4B.
            However, Rentrop and JP and Cain are silent so as the plurality of temperature sensing elements evenly spaced apart along the length of the substrate, as stated in claim 7.
           Uozumi discloses in Fid. 1 a device in the field of applicant’s endeavor and teaches that temperature sensing elements are connected in series (Abstract) and substantially evenly spaced apart along a substrate.
Uozumi states that the sensor is bendable (col. 2, lines 57-67), this would suggest flexibility of the substrate.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a plurality of temperature sensing elements/ resistances, because having a plurality of resistances, absent any criticality, is only considered to be an obvious modification of the device disclosed by Prior Art. While the addition of multiple resistances to the concept of Prior Art undoubtedly makes the invention more useful with a plurality of resistances, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8. 11 (7th Cir. 1977). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to make the sensor/ substrate bendable/ flexible, so as to protect it from harsh and environment and to be able to attach it to a curved surface.

Response to Arguments
No argument has been presented by Applicant on 03/23/21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP55066745A discloses a psychroelement and teaches to cover comb-teeth like (interleaved) electrodes with a variable resistance material. However, the variable resistance would change as function of humidity, not temperature.
JP 0532602A discloses a device in the field of applicant’s endeavor and teaches that a thermistor body 22 covers the electrode fingers 25a, 26a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 25, 2021